Citation Nr: 1143523	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable rating for left pectoralis strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from March 2005 to March 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran and her representative assert that the Veteran's service-connected left pectoralis strain, which is currently rated as noncompensable under Diagnostic Code 5203, for clavicle and scapula impairment, should be rated based on or analogous to Muscle Group III muscle injury which encompasses injuries to the Pectoralis Major I.  They request that the Veteran be afforded a muscle examination as her VA examinations have not considered that type of muscle injury.

A review of prior VA records shows that in April 2007, mild muscle degeneration with hypersensitivity to superficial layers was noted in the pectoral area.  A January 2008 VA joints examination noted that there was no muscle damage, but rather tendon damage.  

Since the Veteran and her representative have requested an examination which specifically includes an examination of Muscle Group III, the Board finds that she should be afforded this examination so that a complete assessment may be performed.  

In addition, since the case is being remanded, updated records from the Miami VA Medical Center should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of the Veteran's treatment records from the Miami VA Medical Center, dated since May 2007.  

2.  Thereafter, schedule the Veteran for a VA muscles examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should specifically examine Muscle Group III, to include Pectorali major I and/or the left pectoralis, and determine if there is any muscle damage in that area.  The examiner should review the history nature of the muscle damage, if any, as well as the objective findings.  The examiner should indicate if that damage, if present, is slight, moderate, moderately severe, or severe in its level of severity.  

The examiner should also perform range of motion testing of the left arm/shoulder.  If pain or any other factor, including repetitive motion, limit motion at any point, that should be so indicated.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Review the examination report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

